Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 1/13/21, regarding newly amended claim 1, have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Broadbent et al. (20160200461).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 13, 14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (2016/0310362) in view of Broadbent et al. (20160200461).
Regarding claim 1, the Lane et al. reference discloses an installation (1) for producing a medical preparation, by way of which liquids from a plurality of source containers (4a, 4b) are transferable into a target container (80), wherein the installation (1) comprises at least one pump (41,42) and a receptacle (10) for a removable valve block (20; Fig. 7C) having a multiplicity of valves (21a, 21b), wherein an inflow from the source containers (4a, 4b) is controllable by the valves (21a, 21b), and wherein the valves (21a, 21b) comprise activation members (102a’, 102b’), wherein the installation (1) has entrainment elements (20a, 20b) by way of which the valves (21 a, 21 b) are activatable, wherein the entrainment elements (20a, 20b) are disposed so as to be mutually offset in at least two rows (defined by ducts 24a, 24b).  The Lane et al. reference doesn’t disclose the entrainment elements being offset according to the principle of the hexogonally tightest pack so as to be mutually spaced apart.  However, the Broadbent et al. reference discloses another medical apparatus for filling pharmaceutical containers; wherein the containers (90) are arranged according to the mathematical theory of equal sized circle packing leading to hexagonal patterns of container positions in nest (70; see para. [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the Lane et al. entrainment elements according to the hexagonally tightest pack as, for example, taught by the Broadbent et al. reference in order to arrange the entrainment elements in the tightest, mutually spaced apart, most efficient geometrical pack.  Further, the principle of the hexagonally tightest pack is well known and would be obvious to try to rearrange the entrainment elements of the Lane et al. device.

Regarding claim 2, Lane et al. further disclose wherein the entrainment elements (20a, 20b) are disposed in at least two straight rows (24a, 24b), wherein the entrainment elements (20b) in one row (24b) are offset by approximately half of the respective spacing of said entrainment elements in relation to the entrainment elements (20a) of the other row (24a). See annotated Figure 7A.

Regarding claim 3, Lane et al. further disclose wherein the installation (1) comprises a drive unit (Fig. 9) having motors (102a, 102b) for the entrainment elements (20a, 20b), wherein the motors are disposed in at least two mutually displaced rows (24a, 24b).

Regarding claim 4, Lane et al. further disclose the motors (102a, 102b) comprise housings (see housings in Fig. 9), wherein the housings of the motors along the rows are disposed so as to be mutually engaging.

Regarding claim 5, Lane et al. further disclose wherein the entrainment elements (20a, 20b) for driving the valves (21 a, 21 b) are connected to drive shafts (see shafts attached to activation members 102a’ and 102b’ in Figure 9) of the motors (102a, 102b) by way of drive shafts that run in a linear manner. The shafts extend into and out of keyways (21 a4, 21 b4).

Regarding claim 9, the Lane et al. reference further discloses wherein the motors of the installation are monitored for load. See paragraph [0045] wherein sensor bridge 10e includes numerous sensors including an occlusion detector.

Regarding claim 13, Lane et al. further disclose a valve block (2) for placing onto an installation (1) for producing a medical preparation.

Regarding claim 14, characterized in that wherein the valves (21a, 21b) have in each case one outlet (25a, 25b) to a catchment duct (24a, 24b), wherein the outlets of all valves along the catchment duct are disposed so as to be mutually spaced apart in an axial direction of the catchment duct. See Figure 7A.

Regarding claim 16, wherein the activation members comprise plugs.
Inasmuch structure that is defined by plugs, activation members (102a’, 102b’) meet the claim limitation. See Figure 9.

    PNG
    media_image1.png
    481
    676
    media_image1.png
    Greyscale


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al., as applied to claim 1, and further in view of Sims et al. (WO 2016/077538; see US 2017/0326293).
Regarding claim 6, the Lane et al. reference discloses the invention substantially as claimed, including tall gear boxes and stepper motors (para. [0066]), but doesn’t disclose the entrainment elements being connected to the motors by way of dog clutches.
The Sims et al. reference discloses another stepper motor controlled device having a dog clutch to operate the gears (para. [0110]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lane et al. device to have a dog clutch (if not already) as, for example, taught by the Sims et al. reference, since dog clutches are well-known, conventional and would be obvious to try on the Lane et al. device without unexpected results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al., as applied to claim 1, and further in view of Kochersperger et al.(5656034).
Regarding claim 10, the Lane et al. reference discloses the invention substantially as claimed, including stepper motors for precise positioning of micro valves (24a; see para. [0066]), but doesn’t disclose a sensor unit for monitoring the respective valve position. The Kochersperger et al. reference discloses another stepper motor controlled system having a valve position sensor for micro-stepping control (see col. 8, line 60 - col. 9, line 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lane et al. device to have a valve position sensor as, for example, taught by the Kochersperger et al. reference in order to control the stepper motor by the position of the valve especially in micro-stepping system.

Allowable Subject Matter
Claims 7, 11 and 12 are allowed.
Claims 8, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various apparatus using the hexagonally tightest pack.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753